                 Case 5:19-cv-08239-VKD Document 1 Filed 12/18/19 Page 1 of 7



 1 Lincoln D. Bandlow, Esq. (CA #170449)
   Lincoln@BandlowLaw.com
 2 Law Offices of Lincoln Bandlow, PC
   1801 Century Park East, Suite 2400
 3 Los Angeles, CA 90067
   Phone: (310) 556-9680
 4 Fax: (310) 861-5550

 5 Attorney for Plaintiff
   Strike 3 Holdings, LLC
 6

 7                               UNITED STATES DISTRICT COURT
 8                            NORTHERN DISTRICT OF CALIFORNIA
 9                                       SAN FRANCISCO DIVISION
10 STRIKE 3 HOLDINGS, LLC,                                  Case Number: 3:19-cv-08239
11                          Plaintiff,                      COMPLAINT FOR COPYRIGHT
                                                            INFRINGEMENT - DEMAND FOR JURY
12 vs.                                                      TRIAL
13 JOHN DOE subscriber assigned IP address
   76.102.26.213,
14
                     Defendant.
15

16

17          Plaintiff, Strike 3 Holdings, LLC (“Strike 3” or “Plaintiff”), brings this complaint
18 against John Doe subscriber assigned IP address 76.102.26.213, and alleges as follows:

19                                                Introduction
20          1.       This is a case about the ongoing and wholesale copyright infringement of
21 Plaintiff’s motion pictures by Defendant, currently known only by an IP address.

22          2.       Plaintiff is the owner of award winning, critically acclaimed adult motion
23 pictures.

24          3.       Strike 3’s motion pictures are distributed through the Blacked, Tushy, Vixen, and
25 Blacked Raw adult websites and DVDs. With millions of unique visitors to its websites each

26 month, the brands are famous for redefining adult content, creating high-end, artistic, and

27 performer-inspiring motion pictures produced with a Hollywood style budget and quality.

28          4.       Defendant is, in a word, stealing these works on a grand scale. Using the
                                                        1

                                         Complaint – Demand for Jury Trial
                 Case 5:19-cv-08239-VKD Document 1 Filed 12/18/19 Page 2 of 7



 1 BitTorrent protocol, Defendant is committing rampant and wholesale copyright infringement by

 2 downloading Strike 3’s motion pictures as well as distributing them to others. Defendant did

 3 not infringe just one or two of Strike 3’s motion pictures, rather, Defendant has been recorded

 4 infringing 94 movies over an extended period of time.

 5          5.       Although Defendant attempted to hide this theft by infringing Plaintiff’s content
 6 anonymously, Defendant’s Internet Service Provider (“ISP”), Comcast Cable, can identify

 7 Defendant through his or her IP address 76.102.26.213.

 8          6.       In an effort to conserve Federal judicial resources, Strike 3 originally moved to
 9 discover Defendant’s identity utilizing a state court procedure in Florida where Strike 3’s

10 infringement detection servers are located. Defendant objected asserting that the action is more

11 properly litigated in the federal court of his or her domicile. Because Plaintiff is amenable to

12 litigating the matter in either forum, this suit was initiated.

13          7.       This is a civil action seeking damages under the United States Copyright Act of
14 1976, as amended, 17 U.S.C. §§ 101 et seq. (the “Copyright Act”).

15                                        Jurisdiction and Venue
16          8.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.
17 § 1331 (federal question); and 28 U.S.C. § 1338 (jurisdiction over copyright actions).

18          9.       This Court has personal jurisdiction over Defendant because Defendant used an
19 Internet Protocol address (“IP address”) traced to a physical address located within this District

20 to commit copyright infringement. Therefore: (i) Defendant committed the tortious conduct

21 alleged in this Complaint in this State; and, (ii) Defendant resides in this State and/or;

22 (iii) Defendant has engaged in substantial – and not isolated – business activity in this State.

23          10.      Plaintiff used IP address geolocation technology by Maxmind Inc. (“Maxmind”),
24 an industry-leading provider of IP address intelligence and online fraud detection tools, to

25 determine that Defendant’s IP address traced to a physical address in this District. Over 5,000

26 companies, along with United States federal and state law enforcement, use Maxmind’s GeoIP

27 data to locate Internet visitors, perform analytics, enforce digital rights, and efficiently route

28 Internet traffic.
                                                      2

                                      Complaint – Demand for Jury Trial
               Case 5:19-cv-08239-VKD Document 1 Filed 12/18/19 Page 3 of 7



 1          11.     To ensure that Defendant’s IP address accurately traced to this District, Plaintiff
 2 inputted Defendant’s IP address into Maxmind’s GeoIP database twice: first when it learned of

 3 the infringement and again, just prior to filing this lawsuit.

 4          12.     Pursuant to 28 U.S.C. § 1391(b) and (c), venue is proper in this district because:
 5 (i) a substantial part of the events or omissions giving rise to the claims occurred in this District;

 6 and, (ii) the Defendant resides (and therefore can be found) in this District and resides in this

 7 State. Additionally, venue is proper in this District pursuant 28 U.S.C. § 1400(a) (venue for

 8 copyright cases) because Defendant or Defendant’s agent resides or may be found in this

 9 District.

10                                                 Parties
11          13.     Strike 3 is a Delaware limited liability company located at 2140 S. Dupont Hwy,
12 Camden, DE.

13          14.     Plaintiff currently can only identify Defendant by his or her IP address.
14 Defendant’s IP address is 76.102.26.213. Defendant’s name and address can be provided by

15 Defendant’s Internet Service Provider.

16                                         Factual Background
17                                Plaintiff’s Award-Winning Copyrights
18          15.     Strike 3’s subscription based websites proudly boast a paid subscriber base that
19 is one of the highest of any adult-content sites in the world. Strike 3 also licenses its motion

20 pictures to popular broadcasters and Strike 3’s motion pictures are the number one selling adult

21 DVDs in the United States.

22          16.     Strike 3’s motion pictures and websites have won numerous awards, such as
23 “best cinematography,” “best new studio,” and “adult site of the year.”

24          17.     Strike 3’s motion pictures have had positive global impact, leading more adult
25 studios to invest in better content, higher pay for performers, and to treat each performer with

26 respect and like an artist.

27          18.     Unfortunately, Strike 3, like a large number of other makers of motion picture
28 and television works, is plagued by Internet piracy. Often appearing among the most infringed
                                                      3

                                      Complaint – Demand for Jury Trial
              Case 5:19-cv-08239-VKD Document 1 Filed 12/18/19 Page 4 of 7



 1 popular entertainment content on torrent websites, Strike 3’s motion pictures are among the

 2 most pirated content in the world.

 3                      Defendant Used the BitTorrent File Distribution Network
 4                                   to Infringe Plaintiff’s Copyrights
 5          19.     BitTorrent is a system designed to quickly distribute large files over the Internet.
 6 Instead of downloading a file, such as a movie, from a single source, BitTorrent users are able

 7 to connect to the computers of other BitTorrent users to simultaneously download and upload

 8 pieces of the file from and to other users.

 9          20.     To use BitTorrent to download a movie, the user must obtain a “torrent” file for
10 that movie, from a torrent website. The torrent file contains instructions for identifying the

11 Internet addresses of other BitTorrent users who have the movie, and for downloading the

12 movie from those users. Once a user downloads all of the pieces of that movie from the other

13 BitTorrent users, the movie is automatically reassembled into its original form, ready for

14 playing.

15          21.     BitTorrent’s popularity stems from the ability of users to directly interact with
16 each other to distribute a large file without creating a heavy load on any individual source

17 computer and/or network. It enables Plaintiff’s motion pictures, which are often filmed in state

18 of the art 4kHD, to be transferred quickly and efficiently. Moreover, BitTorrent is designed so

19 that the more files a user offers for download to others, the faster the user’s own downloads

20 become. In this way, each user benefits from illegally distributing other’s content and violating

21 copyright laws.

22          22.     Each piece of a BitTorrent file is assigned a unique cryptographic hash value.
23          23.     The cryptographic hash value of the piece (“piece hash”) acts as that piece’s
24 unique digital fingerprint. Every digital file has one single possible cryptographic hash value

25 correlating to it. The BitTorrent protocol utilizes cryptographic hash values to ensure each

26 piece is properly routed amongst BitTorrent users as they engage in file sharing.

27          24.     The entirety of the digital media file also has a unique cryptographic hash value
28 (“file hash”), which acts as a digital fingerprint identifying the digital media file (e.g. a movie).
                                                      4

                                      Complaint – Demand for Jury Trial
               Case 5:19-cv-08239-VKD Document 1 Filed 12/18/19 Page 5 of 7



 1 Once infringers complete the downloading of all pieces which comprise a digital media file, the

 2 BitTorrent software uses the file hash to determine that the file is complete and accurate.

 3           25.     Defendant used the BitTorrent file network to illegally download and distribute
 4 Plaintiff’s copyrighted motion pictures.

 5           26.     Plaintiff has developed, owns and operates an infringement detection system.
 6           27.     Plaintiff’s infringement detection system established direct TCP/IP connections
 7 with the Defendant’s IP address, as outlined on Exhibit A, while Defendant was using the

 8 BitTorrent file distribution network.

 9           28.     While Defendant was infringing, Plaintiff’s infringement detection system
10 downloaded from Defendant one or more pieces of the digital media files containing Strike 3’s

11 motion pictures listed on Exhibit A (“Works”), as identified by the hash value associated with

12 the metadata to the torrent file correlating to the Works.

13           29.     A full copy of each digital media file was downloaded from the BitTorrent file
14 distribution network, and it was confirmed through independent calculation that the file hash

15 correlated to the file hash associated with Plaintiff’s copyrighted movie downloaded by

16 Defendant.

17           30.     Defendant downloaded, copied, and distributed Plaintiff’s Works without
18 authorization.

19           31.     At no point did Plaintiff’s infringement detection system upload content to any
20 BitTorrent user.

21           32.     The digital media files have been verified to contain a digital copy of a motion
22 picture that is identical (or alternatively, strikingly similar or substantially similar) to Plaintiff’s

23 corresponding original copyrighted Works.

24           33.     Defendant’s infringement was continuous and ongoing. Absent this lawsuit,
25 Plaintiff knows of no way to effectively prevent Defendant from infringing Plaintiff’s motion

26 pictures.

27           34.     Plaintiff owns the copyrights to the Works and the Works have been registered
28 with the United States Copyright Office.
                                                        5

                                       Complaint – Demand for Jury Trial
              Case 5:19-cv-08239-VKD Document 1 Filed 12/18/19 Page 6 of 7



 1          35.     The United States Copyright Office registration information for the Works,
 2 including the registration number, is outlined on Exhibit A.

 3          36.     Plaintiff is entitled to seek statutory damages and attorneys’ fees under 17 U.S.C.
 4 § 501 of the United States Copyright Act.

 5                                               COUNT I
 6                                   Direct Copyright Infringement
 7          37.     The allegations contained in paragraphs 1-36 are hereby re-alleged as if fully set
 8 forth herein.

 9          38.     Plaintiff is the owner of the Works, which are each an original work of
10 authorship.

11          39.     Defendant copied and distributed the constituent elements of Plaintiff’s Works
12 using the BitTorrent protocol.

13          40.     At no point in time did Plaintiff authorize, permit or consent to Defendant’s
14 copying, distribution, performance and/or display of its Works, expressly or otherwise.

15          41.     As a result of the foregoing, Defendant violated Plaintiff’s exclusive right to:
16          (A)     Reproduce its Works in copies, in violation of 17 U.S.C. §§ 106(1) and 501;
17          (B)     Distribute copies of the Works to the public by sale or other transfer of
18 ownership, or by rental, lease or lending, in violation of 17 U.S.C. §§ 106(3) and 501;

19          (C)     Perform the copyrighted Works, in violation of 17 U.S.C. §§ 106(4) and 501, by
20 showing the Works’ images in any sequence and/or by making the sounds accompanying the

21 Works’ audible and transmitting said performance of the work, by means of a device or process,

22 to members of the public capable of receiving the display (as set forth in 17 U.S.C. § 101’s

23 definitions of “perform” and “publicly” perform); and

24          (D)     Display the copyrighted Works, in violation of 17 U.S.C. §§ 106(5) and 501, by
25 showing individual images of the works non-sequentially and transmitting said display of the

26 works by means of a device or process to members of the public capable of receiving the

27 display (as set forth in 17 U.S.C. § 101’s definition of “publicly” display).

28          42.     Defendant’s infringements were committed “willfully” within the meaning of 17
                                                     6

                                      Complaint – Demand for Jury Trial
              Case 5:19-cv-08239-VKD Document 1 Filed 12/18/19 Page 7 of 7



 1 U.S.C. § 504(c)(2).

 2         WHEREFORE, Plaintiff respectfully requests that the Court:
 3         (A)       Permanently enjoin Defendant from continuing to infringe Plaintiff’s
 4 copyrighted Works;

 5         (B)       Order that Defendant delete and permanently remove the digital media files
 6 relating to Plaintiff’s Works from each of the computers under Defendant’s possession, custody

 7 or control;

 8         (C)       Order that Defendant delete and permanently remove the infringing copies of the
 9 Works Defendant has on computers under Defendant’s possession, custody or control;

10         (D)       Award Plaintiff statutory damages per infringed work pursuant to 17 U.S.C. §
11 504(a) and (c);

12         (E)       Award Plaintiff its reasonable attorneys’ fees and costs pursuant to 17 U.S.C. §
13 505; and

14         (F)       Grant Plaintiff any other and further relief this Court deems just and proper.
15                                   DEMAND FOR A JURY TRIAL
16         Plaintiff hereby demands a trial by jury on all issues so triable.
17         DATED this 18th day of December, 2019.
18                                                 Law Offices of Lincoln Bandlow, PC
19                                                 s/ Lincoln D. Bandlow
                                                   Lincoln D. Bandlow, Esq.
20

21

22

23

24

25

26

27

28
                                                      7

                                      Complaint – Demand for Jury Trial
